                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

LAWRENCE MILLS                                *

       Plaintiff                              *

v.                                            *       Civil Action No. 18-MJG-0562

ANTHONY HASSAN, et al                         *

       Defendant                              *

*       *       *       *      *       *      *       *      *       *       *       *       *
                    MOTION TO STRIKE ATTORNEY’S APPEARANCE
       Now comes Lawrence S. Greenberg, Esq. and the Greenberg Law Office, and moves to

withdraw their appearance of the Plaintiff, Lawrence Mills, pursuant to U. S. Dist. Ct. Rules Md.

Civ Rule 3-132 and MD Rule 2-132, and states as follows:

       1. On October 26, 2018, the undersigned received an email from Lawrence Mills stating

            “I will need to proceed on this case in proper person so you can withdraw your

            appearance, thanks.” See Exhibit 1.

       2. That the undersigned spoke with Mr. Mills and he confirmed that he intends on

            proceeding pro-se and is aware of the current deadline to file his response to the

            Defendants’ Motion to Dismiss and for Summary Judgment and provided him with

            his entire file. See Exhibit 2, Certification of Lawrence S. Greenberg, Esq.

       3. That Plaintiff’s decision to proceed without counsel, and the undersigned Motion to

            Withdraw will not cause undue delay or prejudice, and Mr. Mills is not seeking a

            postponement of any current deadlines.

            Wherefore, the undersigned respectfully requests this Court to strike the appearance

       of Lawrence S. Greenberg and the Greenberg Law Office from this case.
                                         GREENBERG LAW OFFICE


                                         __________________/s/__________________
                                         LAWRENCE S. GREENBERG
                                         6 E. Biddle Street
                                         Baltimore, MD 21202
                                         Federal Bar #23642
                                         410-539-5250
                                         410-625-7891 (fax)
                                         larry@greenberglawyers.com
                                         Attorney for the Plaintiff


                I HEREBY CERTIFY on this 26th day of October, 2018, that a copy of the
foregoing was mailed to Lawrence Mills, 705 Winhall Way, Silver Spring, MD 20904 and Brian
E. Frosh Esq., and Philip M. Pickus, Esq., 1201 Reisterstown Road, Pikesville, MD 21208,
attorneys for the Defendants.


                                         __________________/s/________________
                                         LAWRENCE S. GREENBERG
